DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 56-75 are allowed.
The following is an examiner’s statement of reasons for allowance: The only rejections pending in the Final Rejection of 6/16/22 were double patenting rejections which have been obviated by the Approval of the Terminal Disclaimer filed 6/22/22. Prior art cited previously fails to disclose extracting impurities from a feedstock using a supercritical carbon dioxide (sCO2) at a first temperature and performing a thermal decomposition of the purified feedstock using a supercritical carbon dioxide at a second temperature as claimed. While Hama ‘650, Allam ‘799, Gunning ‘767, and Ramamurthy ‘899 all disclose the use of heat or the important of temperature for the sCO2 but not using multiple streams of sCO2 across multiple ranges for different purposes. McGrady ‘825, Gunning ‘767, Brunner ‘434, and Ramamurthy ‘899 discloses sCO2 as an extraction solvent but again do not the use of multiple streams of sCO2 across multiple ranges for different purposes. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725